Citation Nr: 0302682	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
August 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the rating for rheumatoid arthritis to 20 percent 
and the rating for bilateral pes planus to 10 percent.  

The veteran has raised inferred claims of entitlement to 
service connection for left second claw toe as secondary to 
his service-connected rheumatoid arthritis and for a total 
rating based upon individual unemployability.  Because these 
claims have not yet been adjudicated, they are referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405, 408 (1998).  


FINDINGS OF FACT

1.  The medical evidence does not show weight loss, anemia, 
incapacitating exacerbations of active rheumatoid arthritis 
occurring three or more times per year, or total 
incapacitation from active rheumatoid arthritis.  

2.  Chronic residuals of rheumatoid arthritis diminish range 
of right elbow, left elbow, hands, right shoulder, left 
shoulder, and left knee motion by 25 percent during acute 
flare-ups of pain that visibly manifest during motion.  

3.  Right elbow and forearm range of motion is flexion to 
135 degrees, forearm pronation to 45 degrees, and forearm 
supination to 35 degrees, and left elbow and forearm range of 
motion is flexion to 125 degrees, forearm pronation to 40 
degrees, and forearm supination to 25 degrees.  

4.  The proximal interphalangeal joints of both hands have 
limitation of motion, swelling, and pain on motion.  



5.  Right shoulder range of motion is flexion to 160 degrees, 
abduction to 140 degrees, external rotation to 60 degrees, 
and internal rotation to 30 degrees, and left shoulder range 
of motion is flexion to 150 degrees, abduction to 
120 degrees, external rotation to 40 degrees, and internal 
rotation to 20 degrees.  

6.  The medical evidence does not show deformity, ankylosis, 
crepitation, excess fatigability, incoordination, swelling, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, and 
weight-bearing attributable to rheumatoid arthritis in the 
upper extremities.  

7.  Left knee range of motion is flexion to 130 degrees and 
extension to -4 degrees.  

8.  The medical evidence shows no deformity, ankylosis, 
crepitation, excess fatigability, incoordination, deformity, 
atrophy of disuse, or interference with sitting and standing 
attributable to chronic residuals of rheumatoid arthritis in 
the left knee.  

9.  The medical evidence shows no marked inward displacement 
of the feet, severe spasm of the tendo achillis on 
manipulation, marked deformity, or use of special shoes, 
braces, or crutches.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for rheumatoid 
arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.26, 
4.31, 4.40, 4.45, 4.59, 4.61, 4.71a, Diagnostic Codes 5002, 
5201, 5206, 5213, 5260, 5261 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000,  
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  The VA 
shall notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The veteran received a VA general medical examination in 
September 1999, a VA joints examination in January 2001, and 
VA podiatry examinations in October 1999, January 2001, and 
April 2002.  The RO obtained the available medical records 
from the identified health care providers.  The veteran and 
his representative filed lay statements with the RO, and the 
veteran declined the opportunity for a hearing.  The RO's 
November 1999 and March 2002 letters to the veteran, the 
October 1999 rating decision, and the March 2002 statement of 
the case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  The 
March 2002 statement of the case specifically informed the 
veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis

An April 1969 rating decision, which granted service 
connection and an initial noncompensable rating for 
rheumatoid arthritis from March 1969, became final because 
the veteran was notified of the decision by letter dated May 
1, 1969, and a notice of disagreement was not filed with the 
prescribed time period.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).  The October 1999 rating decision increased the 
rating to 20 percent from August 1999, and the veteran 
perfected a timely appeal of the 20 percent rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability is considered 
from the point of view of the veteran working or seeking work 
and the ability of the veteran's body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  It is the responsibility of the rating specialist 
to interpret examination reports in light of the whole 
recorded history and to reconcile various reports into a 
consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's rheumatoid arthritis has always been evaluated 
under the criteria for atrophic rheumatoid arthritis.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5002.  Given the 
diagnoses and findings of records, the Board will consider 
whether a rating in excess of 20 percent is warranted since 
August 1999, when the veteran filed his application for an 
increased rating.  Rheumatoid arthritis is assigned the 
higher evaluation for active process or chronic residuals.  
The rating for active process is not combined with the rating 
for chronic residuals.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  

Active process

The Board will first consider whether rheumatoid arthritis as 
an active process in the shoulders, elbows, hands, and left 
knee warrants an increase.  Rheumatoid arthritis (atrophic), 
as an active process with constitutional manifestations 
associated with active joint involvement and totally 
incapacitating, is assigned a 100 percent evaluation.  
Rheumatoid arthritis (atrophic), as an active process with 
less than the criteria for 100 percent but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods, is 
assigned a 60 percent evaluation.  Rheumatoid arthritis 
(atrophic), as an active process with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, is 
assigned a 40 percent evaluation.  Rheumatoid arthritis 
(atrophic), as an active process with one or two 
exacerbations a year in a well-established diagnosis is 
assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

The medical evidence from the September 1999 VA general 
medical and January 2001 VA joints examinations does not show 
weight loss, anemia, incapacitating exacerbations of active 
rheumatoid arthritis occurring at least three times per year, 
or total incapacitation from active rheumatoid arthritis.  
The medical evidence documents fewer than three exacerbations 
per year, and the January 2001 VA examiner indicates that 
range of motion is diminished by twenty-five percent only 
during flare-ups of pain.  

Chronic residuals of rheumatoid arthritis

The Board will next consider whether chronic residuals of 
rheumatoid arthritis documented in the shoulders, elbows, 
hands, and left knee warrant an increase.  For chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or favorable or unfavorable ankylosis, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the codes a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  For the 
purpose of rating disability from arthritis, the shoulder, 
elbow, and knee are considered major joints, and multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered a group of 
minor joints, ratable on parity with major joints.  See 
38 C.F.R. §§ 4.45(f), 4.61.  

The veteran's July 1958 report of medical history states that 
his right hand is the major, or dominant, hand.  Handedness 
for the purpose of a dominant rating is determined by the 
evidence of record or by testing on VA examination.  
38 C.F.R. § 4.69.  The veteran's right elbow, forearm, and 
shoulder are on his major side, and his left elbow, forearm, 
and shoulder are on his minor side.  

Elbow joints

Limitation of right (major) elbow and forearm and left 
(minor) elbow and forearm motion is not compensable under the 
criteria of Diagnostic Code 5206 but is compensable under the 
criteria of Diagnostic Code 5213.  Forearm flexion limited to 
45 degrees is assigned a 50 percent evaluation for the major 
forearm and a 40 percent evaluation for the minor forearm.  
Forearm flexion limited to 55 degrees is assigned a 40 
percent evaluation for the major forearm and a 30 percent 
evaluation for the minor forearm.  Forearm flexion limited to 
70 degrees is assigned a 30 percent evaluation for the major 
forearm and a 20 percent evaluation for the minor forearm.  
Forearm flexion limited to 90 degrees is assigned a 20 
percent evaluation for the major or minor forearm.  Forearm 
flexion limited to 100 degrees is assigned a 10 percent 
evaluation for the major or minor forearm.  Forearm flexion 
limited to 110 degrees is assigned a noncompensable 
evaluation for the major or minor forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Limitation of pronation with 
motion lost beyond the middle of the arc is assigned a 30 
percent evaluation for the major elbow and forearm and a 20 
percent evaluation for the minor elbow and forearm.  
Limitation of pronation with motion lost beyond the last 
quarter of arc where the hand does not approach full 
pronation is assigned a 20 percent evaluation for the major 
or minor elbow and forearm.  Limitation of supination to 30 
degrees or less is assigned a 10 percent evaluation for the 
major or minor elbow and forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  Where evaluation is based on 
limitation of motion, as it is in Diagnostic Codes 5206 and 
5213, the question of whether functional loss and pain are 
additionally disabling must also be considered.  See 
38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
202.  

The worst range of right elbow and forearm motion is right 
elbow flexion to 135 degrees, right forearm pronation to 45 
degrees, and right forearm supination to 35 degrees, and the 
worst range of left elbow and forearm motion is left elbow 
flexion to 125 degrees, left forearm pronation to 40 degrees, 
and left forearm supination to 25 degrees.  A 20 percent 
rating is established for each elbow because the medical 
evidence shows limitation of right arm and left arm pronation 
with motion lost beyond the last quarter of the arc with pain 
visibly manifesting during motion and further diminished 
range of motion during flare-ups of pain.  Higher ratings are 
not in order because the January 2001 VA joints examiner 
finds no deformity or ankylosis involving the elbows, and the 
medical evidence shows no crepitation, weakened movement, 
excess fatigability, incoordination, swelling, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing 
attributable to rheumatoid arthritis in the right and left 
elbows.  

Joints of the hands

The January 2001 VA joints examiner states that there is some 
limitation of motion, swelling, and mild pain on motion in 
the proximal interphalangeal joints of both hands and grip 
strength decreased by approximately 10 percent in each hand.  
Because the claims folder includes no documented ranges of 
motion of the hands after the January 2001 VA examiner made 
this statement, the veteran will receive the benefit of the 
doubt.  The Board will assign a 10 percent rating for the 
hands as one group of minor joints in the upper extremities 
affected by limitation of motion.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.45(f), 4.61, 4.71a, Diagnostic Code 
5002.  A higher rating is not in order without evidence of 
crepitation, incoordination, and impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing 
attributable to chronic residuals of rheumatoid arthritis in 
the hands.  

Shoulder joints

Limitation of right (major) shoulder and left (minor) 
shoulder motion is noncompensable under the criteria of 
Diagnostic Code 5201.  Limitation of motion of the arm to 25 
degrees from the side is assigned a 40 percent evaluation for 
the major arm and a 30 percent evaluation for the minor arm.  
Limitation of motion of the arm to midway between the side 
and shoulder level is assigned a 30 percent evaluation for 
the major arm and a 20 percent evaluation for the minor arm.  
Limitation of motion of the arm at shoulder level is assigned 
a 20 percent evaluation for the major or minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Where evaluation is 
based on limitation of motion, as it is in Diagnostic Code 
5201, the question of whether functional loss and pain are 
additionally disabling must also be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The worst range of right shoulder motion is flexion to 160 
degrees, abduction to 140 degrees, external rotation to 60 
degrees, and internal rotation to 30 degrees, and the worst 
range of left shoulder motion is flexion to 150 degrees, 
abduction to 120 degrees, external rotation to 40 degrees, 
and internal rotation to 20 degrees.  Although pain visibly 
manifests on motion that is diminished by 25 percent during 
flare-ups, the medical evidence does not show limitation of 
motion of either arm to 25 degrees from the side, to midway 
between the side and shoulder level, or at shoulder level.  
The January 2001 VA joints examiner finds no deformity or 
ankylosis involving the shoulders, and the medical evidence 
does not show crepitation, weakened movement, excess 
fatigability, incoordination, swelling, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing 
attributable to chronic residuals of rheumatoid arthritis in 
the upper extremities.  Therefore, each shoulder is 
technically noncompensable under Diagnostic Code 5201.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Left knee joint

Left knee range of motion is not compensable under the 
criteria of Diagnostic Codes 5260 and 5261.  Limitation of 
leg flexion is assigned a 30 percent evaluation if limited to 
15 degrees, a 20 percent evaluation if limited to 30 degrees, 
a 10 percent evaluation if limited to 45 degrees, and a 
noncompensable evaluation if limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension is assigned a 50 percent evaluation if limited to 
45 degrees, a 40 percent evaluation if limited to 30 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 20 
percent evaluation if limited to 15 degrees, a 10 percent 
evaluation if limited to 10 degrees, and a noncompensable 
evaluation if limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Where evaluation is based on 
limitation of motion, as it is in Diagnostic Codes 5260 and 
5261, the question of whether functional loss and pain are 
additionally disabling must also be considered.  38 C.F.R. §§ 
4.31, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

With the worst range of left knee motion measured as flexion 
to 130 degrees and extension to -4 degrees, the medical 
evidence does not show flexion limited to at least 60 degrees 
or extension limited to at least 5 degrees, which is required 
for the minimum noncompensable evaluation.  Although 
technically noncompensable under Diagnostic Codes 5260 and 
5261, the left knee will receive a 10 percent rating as a 
chronic residual of rheumatoid arthritis because the medical 
evidence documents left knee swelling and pain that visibly 
manifests in the left knee during motion and because the 
veteran suffers a slight weight-bearing abnormality due to 
recurrent left knee pain.  See C.F.R. § 4.71a, Diagnostic 
Code 5002.  A higher rating is not in order because the 
January 2001 VA joints examiner also notes that there is no 
deformity or ankylosis involving the left knee, and the 
medical evidence does not show crepitation, excess 
fatigability, incoordination, deformity, atrophy of disuse, 
or interference with sitting and standing attributable to 
chronic residuals of rheumatoid arthritis in the left knee.  

Combined rating for rheumatoid arthritis
of the joints of the elbows, hands, shoulders, and left knee

The bilateral factor is applicable to the veteran's upper 
extremities before consideration of the combined rating for 
all of the joints affected by rheumatoid arthritis.  The 
bilateral factor applies when there is partial disability of 
compensable degree in each of two paired extremities, such as 
in both elbows, hands, and shoulders.  See 38 C.F.R. 
§ 4.26(c).  When a partial disability results from disease or 
injury of both arms, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added.  The bilateral factor 
will be applied before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  See 38 C.F.R. § 4.26.  The bilateral 
factor will be applied only one time to the veteran's elbows, 
hands, and shoulders because the term "arm" does not 
distinguish between the arm, forearm and hand but relates to 
the upper extremity as a whole.  See 38 C.F.R. § 4.26(a).  

The combined rating, with application of the bilateral 
factor, for rheumatoid arthritis of the joints of the elbows, 
hands, and shoulders is not the sum of all the ratings for 
these joints.  The combined rating is calculated from a 
combined ratings table and involves no addition until the 
bilateral factor is added.  See 38 C.F.R. §§ 4.25, 4.26.  

To use the combined ratings table for the upper extremities, 
the ratings for the right elbow, left elbow, hands, right 
shoulder, and left shoulder, are arranged in the exact order 
of their severity, beginning with the greatest disability.  
See 38 C.F.R. § 4.25(a).  For this veteran, the ratings are: 
20 percent for the right elbow joint, 20 percent for the left 
elbow joint, 10 percent for the joint group representing the 
hands, 0 percent for the right shoulder joint, and 0 percent 
for the left shoulder joint.  

For the first two joints, the 20 percent disability rating 
for the right elbow joint is read in the left column of the 
combined ratings table, and the 20 percent disability rating 
for the left elbow joint is read in the top row.  The figure 
appearing at the intersection of the row and column is 36 
percent, which represents the combined value of the first two 
joints.  The combined value of 36 percent is read in the left 
column, and the 10 percent disability rating for the hands is 
read in the top row.  The figure appearing at the 
intersection of the row and column is 42 percent, which 
represents the combined value of the first three joints and 
joint group.  Because the right shoulder and left shoulder 
have 0 percent disability ratings, the 42 percent figure 
represents the value of all five joints and joint group of 
the upper extremities.  Application of the bilateral factor 
adds 10 percent of that combined value, or 42 percent plus 
4.2 percent, which results in 46.2 or 46 percent for the 
right elbow, left elbow, hands, right shoulder, and left 
shoulder.  

To calculate the final combined rating, which includes 
consideration of the remaining left knee rating, the 
veteran's disabilities are arranged in the exact order of 
their severity, beginning with the greatest disability.  See 
38 C.F.R. § 4.25(a).  For this veteran, the ratings are: 46 
percent for the right elbow, left elbow, hands, right 
shoulder, and left shoulder, and 10 percent for the left 
knee.  The 46 percent value is read in the left column, and 
the 10 percent disability rating for the left knee is read in 
the top row.  The figure appearing at the intersection of the 
row and column is 51 percent, which represents the combined 
value of all the joints affected by rheumatoid arthritis.  
The combined value of 51 percent is converted to the nearest 
number divisible by 10, which is 50 percent.  See 38 C.F.R. 
§ 4.25.  

In conclusion, the disability rating for rheumatoid arthritis 
is 50 percent, and no higher.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The symptomatology associated with the veteran's rheumatoid 
arthritis does not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  Although the 
January 2001 VA examiner believes that the veteran 
experiences twenty-five percent further limitation of motion 
during flare-ups of pain, the veteran's disability is rated 
either on the basis of the number of exacerbations per year 
or the residual limitation of motion.  As noted above, the 
medical evidence does not show at least three exacerbations 
of active rheumatoid arthritis each year to warrant a higher 
evaluation on the basis of the active process.  Therefore, 
the Board can only consider the measured ranges of motion 
attributable to the chronic residuals of rheumatoid 
arthritis.  The 50 percent rating for rheumatoid arthritis is 
a fair outcome because it accurately reflects the veteran's 
symptoms and resulting occupational impairment that caused 
him to stop working as a mailman in April 1999.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  




II.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus

The April 1969 rating decision, which granted service 
connection and an initial noncompensable rating for bilateral 
pes planus from March 1969, became final because the veteran 
was notified of the decision by letter dated May 1, 1969, and 
a notice of disagreement was not filed with the prescribed 
time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  The October 1999 rating decision 
increased the rating to 10 percent from August 1999, and the 
veteran perfected a timely appeal of the 10 percent rating.  

The veteran's pes planus has always been evaluated under the 
criteria for acquired flatfoot.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5276.  Given the diagnoses and findings of 
records, the Board will consider whether a rating in excess 
of 10 percent is warranted since August 1999, when the 
veteran filed his application for an increased rating.  

A higher rating is not established for bilateral pes planus.  
Pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
is assigned a 50 percent evaluation if bilateral and a 30 
percent evaluation if unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
is assigned a 30 percent evaluation if bilateral and a 20 
percent evaluation if unilateral.  Moderate acquired 
flatfoot, with weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, is assigned a 10 percent 
evaluation if bilateral or unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

According to the October 1999 and January 2001 VA podiatry 
examination reports, gait analysis shows abnormal pronation 
on both feet and use of orthotic shoe inserts, and VA x-rays 
reveal bilateral flat foot.  According to the April 2002 VA 
podiatry examination report, the lesser metacarpophalangeal 
joints are painful upon active and passive range of motion, 
and pain is solicited upon pressure along the medial plantar 
arch and heel bilaterally.  While it is true that the veteran 
reports stiffness and pain in his toes and difficulty 
standing, walking, and wearing shoes, his complaints of claw 
toe pain have been referred to the RO for adjudication as a 
separate disability; therefore, that pain will not be 
considered in the rating for bilateral pes planus.  See 
38 C.F.R. § 4.14.  In any event, the January 2001 VA 
podiatrist characterizes the veteran's bilateral pes planus 
as moderate, and the April 2002 VA podiatrist notes that the 
veteran does not take pain medications.  Nor does the 
evidence show marked inward displacement, severe spasm of the 
tendo achillis on manipulation, or marked deformity.  Except 
for minimal hallux valgus, neither foot exhibits significant 
abnormalities in October 1999.  The October 1999, January 
2001, and April 2002 VA podiatrists note that the veteran 
uses no special shoes, braces, or crutches.  As a result, the 
10 percent rating should continue.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The newly assigned 
60 percent rating for rheumatoid arthritis and the 10 percent 
rating for bilateral pes planus accurately reflect the 
veteran's occupational impairment, including that precluding 
his return to work as a mailman who walks and carries heavy 
loads.  The veteran has not shown marked interference with 
employment in other occupations or frequent hospitalizations 
due to rheumatoid arthritis and bilateral pes planus.  
Referral for consideration of extraschedular ratings is not 
currently warranted.  


ORDER

Entitlement to a 50 percent rating for rheumatoid arthritis 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

